Jones, Judge:
This claim was filed before the Attorney General of West Virginia in June, 1967, and came on for hearing before this Court on March 21, 1968. The claim is in the amount of $3,000.00 for the destruction of the claimant’s building, situate on West Virginia Secondary Route No. 1/4, known as Angle Fork Road, in Kanawha County. The claimant alleged that the State Road Commission negligently created a landslide by adding rock in excessive quantities to the roadbed, thereby producing an overburden and causing the earth to give way, slip into and destroy the claimant’s building, and that the State Road Commission *87did nothing to avoid the impending damage when it could have reduced or arrested the slide.
At the hearing of this claim the respondent State Road Commission tendered a stipulation of agreement that the allegations of the claimant’s petition were true and that the true and correct amount of damages was $2,100.00, and the claimant, being present in person, joined in said stipulation, and the same was duly filed.
Upon consideration of the petition, the exhibits filed, the stipulation, and statements of counsel for the respondent, the Court is of opinion that the allegations of the petition present a claim within the jurisdiction of the Court and the allegations as stipulated by the parties constitute a valid claim against the State of West Virginia which in equity and good conscience should be paid, and accordingly, it is the judgment of the Court that the claimant, W. E. Medley, Jr., should recover and he is hereby awarded the sum of $2,500.00.